EXHIBIT A
6/28/2019                                     LCC inmate dies at hospital | NDCS - Nebraska Department of Correctional Services



  LCC inmate dies at hospital
  MARCH 6, 2019

  FOR IMMEDIATE RELEASE (19-07)




  CONTACT Laura Strimple, Chief of Staff

  OFFICE 402-479-5713 | laura.strimple@nebraska.gov




  March 5, 2019 (Lincoln, Neb.) -- Steven Braesch, (46), inmate #81255, died on Tuesday, March 5, 2019, at
  Bryan Hospital West. He was assigned to the Lincoln Correctional Center (LCC).




  Shortly before 9:30 a.m. on March 4, Braesch was found unresponsive in his cell from an apparent
  suicide attempt. Staff members immediately initiated CPR. Braesch was transported to the hospital by
  emergency responders.




  Braesch was serving a life sentence plus ve years for charges in Sarpy County. He was convicted of rst
  degree murder, use of a rearm to commit a felony and several counts of negligent child abuse. His
  sentence began on November 17, 2014.




  The Nebraska State Patrol is investigating the death and, as is the case whenever an inmate dies in the
  custody of the Department of Correctional Services, a grand jury will conduct an investigation.

                                                                          ###




https://corrections.nebraska.gov/lcc-inmate-dies-hospital                                                                         1/1
